This is an action brought by the respondent against the appellant to recover damages, claimed to have been sustained by respondent through the failure of appellant to carry out the terms of a contract for the purchase of grapes.
The amended complaint alleges that respondent delivered to appellant a certain quantity of different kinds of grapes specified in the contract, and by reason of the delay of appellant in accepting the grapes as they matured, a large portion of the grapes which were delivered had shrunk in weight to an amount exceeding forty-five tons; that a portion of the grapes, the Malagas, was rejected altogether; that the Malaga grapes were then sold for the highest market price, and the appellant charged the difference between the amount actually realized and the contract price.
The action was tried before a jury, which rendered a verdict in favor of the plaintiff. The appeal is from the judgment, *Page 22 
and from the order denying defendant's motion for a new trial.
Appellant demurred specially to the amended complaint on the ground that it could not be determined therefrom what portion of the shrinkage in an amount exceeding forty-five tons occurred in the Zinfandel grapes delivered, what portion occurred in the Burger grapes delivered, what portion occurred in the Faher Zagos grapes delivered and what portion occurred in the Sultana grapes delivered. The contract fixes the price for each of the first three kinds named at $16 a ton, and that of the last kind named at $15 a ton. Had the price to be paid for each variety of grapes been the same it would have been immaterial how the shrinkage was distributed. The complaint is uncertain in the respect pointed out in the demurrer, and it should have been sustained. The error, however, is highly technical, and concerns a mere trifle in amount. Only a very small proportion of the loss could have been in the $15 a ton variety, for the complaint shows that but a little over three tons of that variety were delivered, and then again the evidence discloses that the shrinkage was in the Zinfandels alone. The error is harmless, and does not affect the case. The court will not reverse a judgment for such an error. In the case of Alexander v. Central L.  M. Co., 104 Cal. 536, [38 P. 410], it is said: "It is not in all cases where error has been committed by trial courts in overruling demurrers to complaints upon the grounds of ambiguity or uncertainty, that this court will order a reversal of a judgment based upon a trial of the issues made by the complaint and answer. The same rule applies to errors of this character as is invoked as to all other errors of the court. It must not be a mere abstract error, but it must be prejudicial and injurious error in order to avail appellant; otherwise, he has no cause of complaint." (See, also, Holland v. McDade, 125 Cal. 353, [58 P. 9];Stephenson v. Dewey, 125 Cal. 656, [58 P. 258].)
The appellant in its answer set up as a special defense that the crushing capacity of the winery at which these grapes were to be delivered did not exceed one hundred tons per day, and that the amount of grapes which might be delivered at the winery under ordinary conditions was in excess of nine thousand tons during a season lasting usually about ninety days; that because of the impossibility of handling *Page 23 
at the winery at one time all the grapes of one season, it was known and understood by all persons delivering grapes, including respondent, to be customary for each person to deliver each day at the winery only such proportion of the daily capacity of the winery as all the grapes to be delivered by each individual for each season bore to the whole amount of grapes to be delivered to the appellant during such season; that this custom was well known to respondent at the time of entering into the contract, and constituted one of the conditions thereof, and that it was in accordance with this custom that appellant notified respondent not to deliver his grapes at the winery during the season of 1904 at a greater rate than one or two loads per day. The contract provides that respondent will sell and deliver his grapes at certain prices, etc., "and payment will be made as the grapes are delivered." The trial court took the view that these allegations did not constitute a defense to the written contract sued on by respondent. Under the terms of the contract, respondent could make as many deliveries within a given time, say a day, as he pleased, and upon delivery he was entitled to payment. The written contract makes no limitation as to deliveries. The alleged custom would have limited the deliveries to one or two loads a day, and in that respect would have been inconsistent with the written contract. A custom inconsistent with the terms of a written contract is not the proper subject matter of a defense. In the case of Withers v. Moore, 140 Cal. 591, [74 P. 159], the defendant contended that the contract sued upon was subject to a certain custom. In that case, pages 596, 597 of 180 Cal. [pages 160, 161, 74 Pac.], it is said: "The contract as made by the cablegrams and explained in the letter is not uncertain with respect to that point in question. It is a positive agreement by the defendant to buy the coal in question of the plaintiff at the price of twenty-four shillings and three pence per ton, to be delivered to him free of any expense of freight, insurance, exchange or duty, all of which were to be paid by the plaintiff. To attach to this contract the custom of San Francisco, the effect of which would be that if the cargo was not received until after July 1st, 1894, the defendant would pay thirty-five cents less per ton than the price agreed upon, would be to vary the terms of a written contract by parol evidence. The Code provides *Page 24 
that evidence may be given of 'usage, to explain the true character of an act, contract, or instrument, where such true character is not otherwise plain; but usage is never admissible, except as an instrument of interpretation.' (Code Civ. Proc., sec. 1870, subd. 12.) And in accordance with this principle it has been held that it is not competent to vary a written contract by parol proof of a custom where the contract is certain in its terms. (Holloway v. McNear, 81 Cal. 156, [22 P. 514]; Milwaukee Co. v. Palatine Co., 128 Cal. 74, [60 P. 518]; Ah Tong v. Earl Fruit Co., 112 Cal. 681, [45 P. 7]; Burns v. Sennett, 99 Cal. 363, [33 P. 916].)"
The appellant urges that the trial court should have submitted to the jury certain special issues requested by it. Upon this point the bill of exceptions shows only this: "The defendant California Wine Association requested the court in writing to direct the jury to find a special verdict in writing upon certain issues in the case specified in such written request, but the court declined to direct the jury to find a special verdict in writing upon all or any of the issues as requested by this defendant, and this defendant duly and regularly excepted to the failure of the court to so instruct the jury." The record fails to specify what the request was or upon what issues the appellant desired a special verdict. It fails to point out any error. Error will not be presumed, all intendments being in favor of the regularity of the action of the trial court. (Sheehy v. Shinn, 103 Cal. 325, [37 P. 393];In re Yoakum, 103 Cal. 503, [37 P. 485]; Rudel v. Los AngelesCo., 118 Cal. 281, [50 P. 400]; McLennon v. Wilcox,126 Cal. 51, [58 P. 305]; People v. Clark, 121 Cal. 633, [54 P. 147].)
The plaintiff was permitted, over the objection and exception of the defendant, to show that persons other than the plaintiff were delayed in the delivery of their grapes. To take the testimony of one witness by way of example, speaking of deliveries, T. R. Chipman said: "My experience was I got from one to two loads; very seldom two loads. . . . I saw 36 teams delivering there. I didn't stay there night and day. I left my wagon and would go there next day with my team, and get in; if I couldn't I would wait all day and go back home at night again, and go again. That is the way I got my grapes delivered. That was the condition as long as I was there. I had to get a number from the office. Each *Page 25 
man went in in rotation in accordance with the number he got from the office. They would not accept them in any other way." The testimony was not admitted to show that because others were delayed in the delivery of their grapes, plaintiff was also delayed. It was admitted to show the congested condition and lack of facilities at the winery for accepting grapes.
It is claimed the court erred in other of its rulings on the admission of evidence, and that it erred in the rejection of certain evidence, and in a motion to strike out certain testimony. We have examined the rulings, and are of the opinion that no error was committed regarding them.
The judgment and order are affirmed.
Cooper, P. J., and Hall, J., concurred.